Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 30, 2001 (People v Clay, 282 AD2d 755 [2001]), affirming a judgment of the Supreme Court, Queens County, rendered December 23, 1998.
Ordered that the application is denied.
*961The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Ritter, J.E, Santucci, Balkin and Chambers, JJ., concur.